DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/6/22.
Applicant’s election without traverse of claims 9-20 in the reply filed on 6/6/22 is acknowledged.

The disclosure is objected to because of the following informalities:
 	Paragraph 0029 of the instant specification is confusing because the terms “outer wall 102” and “inner wall 104” are used for parts of the injection mold 100 and the container.  A single term cannot be used for two distinct elements.  The outer wall of the injection mold  and the outer wall of the injection molded container must be referenced by two distinct terms. The inner wall of the injection mold  and the inner wall of the injection molded container must be referenced by two distinct terms. 
Appropriate correction is required.

Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “a mold” (cl 1:3) is indefinite because it is unclear whether it is related to the injection molded container.  If the mold is used to produce the injection molded container, it should be clearly and explicitly recited as such.  It is suggested the phrase “a mold” be changed to –an injection mold--.
 	The step of inserting a molten material (cl 1:6-7) is indefinite because it is unclear whether it is related to the injection molded container.  If the molten material is injected, it should be clearly and explicitly recited as such.  It is suggested the word “inserting” (cl 1:6) be changed to –injecting--.
  	The step of inserting a molten material (cl 1:8-9) is indefinite because it is unclear whether it is related to the injection molded container.  If the molten material is injected, it should be clearly and explicitly recited as such.  It is suggested the word “inserting” (cl 1:8) be changed to –injecting--.
 	Corrections are required.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach injection molding containers having desiccants: 4174413;4407897;20020006483;7871558;8110260;6130263;5911937;5114003;20120006697;9227349;20130101696;8435434;8491290; and 20150209988.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744